Title: To James Madison from William Eaton, 8 June 1802 (Abstract)
From: Eaton, William
To: Madison, James


8 June 1802, Tunis. Complains that his plans regarding Hamet Pasha of Tripoli “have undergone very severe criticism by Captains S. Barron and Bainbridge; by them reprobated in a stile of most illiberal censure; and under their influence, rejected by Capn. Murray in an air of authority and reprimand.” Acknowledges his reporting that “We are abandoned by our ships of war” must have offended the captains but considers it his duty to report facts. The Philadelphia patrolled before Tripoli for “only six hours” before retiring to Saragossa for the winter. The Essex was stationed off Gibraltar “to watch the hull of a dismantled ship.” “This is a singularly economical mode of carrying on the war.” Adds that another source of grievance may have been his criticism of the degrading action of a U.S. ship forced to sail under Algerine colors.
“It is very certain that Cap. Murray has been influenced by Captains S. Barron and Bainbridge.… Last summer they expressed their intire concurrence in all my measures; and seemed, with me, fully persuaded that the most energetic operations would alone stamp the impression on these powers which our nation are desirous to impress.” Cannot understand why they suddenly changed their minds or why Murray “should arrogate to himself the discretion to put so prompt, so rigorous a check” to the plan. The expense is paltry compared to the sum to be saved. “If he acted from want of confidence in the success of the project he was moved by a zeal without knowledge.” Asks whether commanders should not place their trust in those “local and proper Agents of the Government stationed here” to gather correct information rather than in “the Theatres of Saragosa, Leghorn and Malaga.”
Opportunity for peace was missed last summer when the navy was unable to execute a close blockade of Tripoli. Plan involving the pasha “presented another position still more favorable; because it promised a permanent peace.” If Dale’s squadron had remained at its post and had “seized the occasion which my project with the Bashaw offered; the UStates ere this, perhaps, might have had a peace on terms equally honorable and advantageous.” Is “extremely hurt” by Murray’s rejection of the plan and public censure at Gibraltar, where Murray proclaimed Eaton’s “reprehensibility,” forbade the consul to supply the Gloria, and tried to take the seamen from the ship. “It is … a summary way of blasting men and measures, which would better become an eastern Bashaw than a citizen of the United States in command. But all this out of pure regard to the Treasury!”
Declares that “while here six days, and conversing with the utmost seeming frankness and friendship,” Murray never mentioned the steps he had taken, although he initially opposed Eaton’s plan on the grounds that “no construction of his orders would justify him in taking the said Bashaw out of a neutral vessel … nor even to fire a shot on a Tripoline town or castle”; he was to operate “solely against the cruisers at Sea.” Even so, how could Murray’s orders “prohibit his co-operations with a rightful Bashaw to reduce a rebel and a common enemy”? “I do believe, however premature, chimerical, or insane the project may appear on a superficial view,… if supported, it would have saved the United States more than a million of dollars and many lives.” Plan was long digested; it was suggested by Cathcart and developed with the advice and concurrence of Captain McNeill, Dr. William Turner, Charles Wadsworth, captains George G. Coffin and Joseph Bounds, the Swedish chargé d’affaires, and Lewis Hargreaves, “an English gentleman in my confidence, appointed to take charge of this office in case of my decease or necessary absence.” If captains Barron and Bainbridge “are correct in charging me with insanity, those gentlemen must have labored under the same delirium.” Will “adhere to the position I have taken” until Commodore Truxtun arrives. “If I have surpassed the limits of that discretion which I suppose attached to my duty I hold myself responsible alone to my government for my Conduct; not amenable to an inferior Captain of a squadron.” Considers Murray’s decision “premature, presumptious, the result of weakness biassed by ignorance and prejudice.” Asks if Murray has “come forward vested with supreme authority to pass unqualified censure on the measures of officers long employed on this frontier; and to hold us up, unheard and unseen, in a foreign port, to public mistrust and disgrace?” If so, Eaton asks to be recalled. “There is no reason why I should be sacrificed to the convenience of gentlemen, who seem to consult their ease rather than their duty. After nearly four years exile, in a state of constant vigilance, exertion, perplexity and menace, and after having received honorable testimony of the approbation, not only of my government but of every officer serving under it who has been well acquainted with my Agency, to be condemned and published by a man just from his fire side, seems as unreasonable as it is indeed mortifying.”
“During the whole time of the Squadrons being in this sea Tripoli has not been blockaded forty days until since the arrival of the Swedes and the Boston.” The regencies begin to “whisper that The Americans are playing the same farce here as the Danes!” Unless more effort is made against Tripoli, “we shall fail in our object”; moreover, the other Barbary powers will “become insolent.” The U.S. frigates, either cruising or blockading, “are inadequate to prevent the small gallies of the enemy from stealing out and doing us mischief.” Two galleys passed along the coast of Tunis while the Constellation was at anchor in the bay.
Murray believes “we must rely on the magnanimity of Europe to regulate these States altogether. Men and nations must undergo more than a Christian regeneration before we shall see Europe volunteering in the protection of the commerce of the UStates.”
“I have delivered the last regalia from England, saving the sword; they were highly acceptable.” But the bey has reiterated his demand for a corvette or brig of war. “I got over this claim—at least for the present”—and also answered the bey’s complaint of a neutrality violation “without a sacrifice.”
Reports that a large Swedish ship with military stores for the bey arrived on 5 June. No Americans had been captured by Tripoli as late as 22 May. Since the definitive treaty was signed over a hundred French citizens have arrived in Tunis to establish themselves—”a striking proof of the humane intentions of that Government to regulate these regencies.”
Notes in a postscript of 15 June that he has received word that Hamet Pasha is still at Malta, where he met with the Swedish admiral, who agreed to the plan, and where he awaits the juncture of the Swedish and American fleets. Hamet is so confident of success that he wrote to the bey of Tunis on the subject; “the Bey expressed astonishment.” Cannot understand why those who have “acted on this coast” all agree to the measure, while “those only who have scarcely or never been here take on themselves to reject it!” Flatters himself that the “sink of Jewish perfidy in Algiers” will not always have the power to “blast the measures and disgrace the flag of my Country!”
 

   
   RC and enclosure (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 11 pp.; marked “Duplicate”; docketed by Brent as received 16 Oct. Extracts printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:166–70. For enclosure, see n. 1. Filed with the RC and letterbook copy are copies of Capt. Alexander Murray to Eaton, 6 May 1802, wherein the former disagreed with Eaton’s plan, claiming Eaton was “unauthorized in employing the ship Gloria on public account” (1 p.; printed ibid., 2:145); and extracts (4 pp.) of letters to Eaton supporting his plan from Cathcart, 10 Apr. 1802 and 13 May 1802, from Charles Wadsworth, 29 May 1802, and from an officer on board the Philadelphia, 7 May 1802 (for Cathcart to Eaton, 10 Apr. 1802, and Wadsworth to Eaton, 29 May 1802, see ibid., 2:111–12, 161). Also filed with the RC is a copy of Eaton’s letter to the officer commanding the U.S. squadron in the Mediterranean, 12 May 1802 (3 pp.; printed ibid., 2:152–53), enclosing a 12 May 1802 chancery statement (3 pp.) describing a 3 May incident where an American schooner plundered a Tripolitan xebec of a total of $257.49 worth of valuables. Another copy of the RC (PHi) does not include the postscript and is docketed by Cathcart as received at Leghorn 23 July, with his notation: “Mr Eaton herein acknowl[edge]s that the project with Hassan Bashaw originated with me!”



   
   Eaton enclosed a separate sheet, dated 8 June 1802 (docketed by Brent as received in Eaton’s 8 June dispatch), in which he related a conversation with Murray.



   
   “☞ While Cap. Murray was on shore he seemed willing to excite my alarm by a frightful picture of the operations of Government—Said that, Under the influence of the present Executive, the Constitution of the United States was sapped to its base — the ablest and best men in office put down — salutary laws repealed — the military establishment almost annihilated — the best citizens generally dissatisfied — and every thing verging to disorder and anarchy in our country.



   
   “When I asked an explanation to this pretended violation of the Constitution He quoted the repeal of the Judiciary Act. As a common-place answer I supposed that the creative power had inherently the power of abolishing—and that this power was exercised in the establishment of the courts which formed the subject of this repeal.



   
   “If this circumstance do not suggest what kind of support executive measures may receive from Gentlemen of this turn of thinking, it will at least show that his latitude of censure is not confined to the subordinate agents of the Government.



   
   “I did not enter this article in the body of my communications of this day, it being irrelative to the subject.”



   
   A full transcription of this document has been added to the digital edition.

